DETAILED ACTION
This is a final office action in response to the amendment filed 01/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Response to Amendment
The amendment filed on 01/14/2022 has been entered. 
Status of claims
Claims 1, 2, and 9 have been amended. Claim 11 has been canceled. Claims 1-10 are currently pending in the application and have been examined.  
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  the claim recites: “…relocating the handoff locations for each of the handoffs based on the based upon the demand…”; for purposes of compact prosecution this limitation will be interpreted as: “…relocating the handoff locations for each of the handoffs based upon the demand…” Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections - 35 USC § 101:
	Applicant submits on page 9 of the remarks that the elimination of duplicates in the database and the elimination of network transmission resulting from the present invention by definition improves the computer technological process of reducing computer resources. Examiner notes that by storing more or less data in a database there is no improvement to a computer technology and it is still a mere data gathering function. Improving the way companies typically, store data is not improving a computer technology, but improving a business process and in this case, the business relationship between shipping companies, warehouses, distributors, retailers and the like. Per the Revised October 2019 guidance: in order to determine if an invention improves the functioning of a computer or other technology and integrate the judicial exception into a practical application, while the courts have not provided an explicit test for this consideration, MPEP § 2106.04(a) and § 2106.05(a) provide guidance, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement; second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. When looking at the specification, the specification [0005] supports that the 
Applicant submits on page 10 of the remarks that arguing alone that the recitations identified in the outstanding office action (Final Office Action mailed 07/06/2021) are directed to an abstract idea is by definition too high a level of abstraction and thus fails under Enfish. Examiner respectfully disagrees and points Applicant to the subject matter eligibility analysis presented in this office action, where the eligibility analysis is thoroughly explained, including Steps 1, 2A and 2B of the Alice analysis framework. 
Applicant submits on page 10 of the remarks that the present invention of shared access to a shared database on a service provider computer over a network as claimed in independent claim 1 is significantly more than the mere execution of mathematical algorithms and instead improves the technological process of reducing computer resources, including generally improving computer and network performance, reducing risk storage and eliminating redundant communications transmitted to a computer over a computer network. Examiner notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are merely reciting the use of a generic computer to perform generic computer functions of storing and transmitting data. 
Applicant submits on pages 11-12 of the remarks that the present invention is an improvement to traditional database technologies known in the prior art and that the present invention provides a fundamental improvement to an existing technological process of reducing required computer resources and network communication. As stated above, Examiner notes that improving the way data is stored in a database is not an improvement to a computer technology but rather an improvement to the business process of data storing/transmission and it is still a mere data gathering function.
Claim Rejections - 35 USC § 103:
	Applicant submits on page 15 of the remarks that Hoffman does not teach or suggest “automatically optimizing execution of the plan includes determining an optimized date and time and relocating the handoff locations for each of the handoffs based upon the demand for each of a plurality of raw product components”. Examiner respectfully disagrees and notes that as explained in the instant office action, the combination of Hoffman with Notani is being relied upon as disclosing these limitations. Notani discloses in at least [0068] and tables 3-4 delivery date and time windows (i.e. handoffs) [0072-0073] disclose an engine that dynamically re-computes order prioritization based on orders, inventory on hand and demand forecast; Hoffman [0338] discloses data collection and reporting in a format that accounts for changes in raw components (i.e. how many boxes of hamburger patties are required based on menu item 
	Applicant submits on page 15 of the remarks that Hoffman does not teach or suggest managing handoffs. Examiner respectfully disagrees, Hoffman discloses a retailer-distributor electronic interface that establishes an electronic purchasing system that handles product delivery/receiving in at least [0271], [0281], [0285]. 	
	Applicant submits on page 16 of the remarks that Hoffman does not teach or suggest handling unexpected changes or anomalies to the plan over one or more segments. Examiner and notes that Hoffman in combination with Notani is being relied upon as disclosing these limitations. Notani discloses adjusting forecasts based on received information in at least [0087].
Applicant submits on pages 16-17 of the remarks that there is no mention of sharing or non-duplication, that Hoffman is entirely silent with respect to a single version of truth, and that it would be impossible to accomplish automated execution optimization without a single version of truth. Examiner notes that Notani is being relied upon as disclosing these limitations; Notani [0040] discloses sharing information by referring to specific data, instead of duplicating the information. Notani discloses a shared database including a plurality of companies/entities that share a single version of the truth with respect to the value chain network in at least [0009], [0030], [0033], [0036] and [0040]. Notani [0033] discloses companies/entities sharing a single version of the truth (SVOT). Additionally, Notani discloses shared data representing the most current state of the collaborating entities in at least [0078].	
automated execution optimization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no prima facie case of obviousness, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more. 
Independent claims 1-2 (a computer program product embodied on a non-transitory computer readable medium) and 9 (a system), and their dependent claims fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) 
With respect to claims 1-10, the independent claims (1-2 and 9) are directed in part to optimizing execution in a value chain network where sales data can be shared and access by restaurants, food suppliers, distributors and other parties involved in the value chain network to determine supply and demand for food products and find suppliers having availability of the product and able to deliver to the restaurants. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions such as sales activities or behaviors. 
As per Step 2A – Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to optimizing execution of a value chain network; implementing a shared database accessible by external collaborating entities; determining consumer traffic at a restaurant; determining demand for one or more menu items from the restaurant; determining demand for one or more raw product component; receiving a request for an order for the one or more raw product components; searching for one or more suppliers having matching one or more raw product components; sourcing the matched one or more suppliers; creating and storing in the shared database a plan over one or more segments to affect a movement of the one or more raw product components; managing handoffs between the restaurant, suppliers and carriers; receiving and storing changes or anomalies to the plan; optimizing execution of the plan. If a claim limitation, under its broadest reasonable interpretation, covers 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – “computer program product”, “non-transitory computer readable medium”, “computer code”, “a network”, “computer program” and “a system” to perform the claim steps.  The “computer program” and “system” are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The independent claims are additionally directed to claim elements such as “a computer program product embodied on a non-transitory computer readable medium”, “a system for optimized execution”, “computer code”, “a central server”, “a network interface”, “and a shared database in communication with the central server”. When considered individually, the “a computer program product embodied on a non-transitory computer readable medium”, “a system for optimized execution ”, “computer code”, “a central server”, “a network interface”, “a shared database in communication with the central server” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at least figure 1A and related text and [0036] to understand that the invention may be implemented in a generic environment that the present invention may utilize or more computer applications. As used herein, a "computer application" is a computer executable software application of any type that executes processing 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvement of these elements and the invention is not directed to a technical improvement.  When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In 
Dependent claims 3-7, and 10 further refine the abstract idea and do not provide a meaningful linking to the judicial exception. These claims are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is stored and shared by the companies in the supply chain network. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0055700 (hereinafter; Hoffman) in view of US Pub. No. 2011/0264485 (hereinafter: Notani). 
Regarding claim 1, Hoffman discloses:
A computer program product embodied on a non- transitory computer readable medium for optimized execution of handling raw product components used by a restaurant in a value chain network, wherein the computer program is implemented by one or more processors executing processor instructions, the computer program product comprising: [e.g. Hoffman FIG. 1B illustrates an electronic reporting and feedback system for restaurants; Fig. 23 discloses a flowchart of a process for raw product supply chain reporting; Hoffman 0413 recites: “A representative hardware environment associated with the various components of FIG. 44 is depicted in FIG. 45. In the present description, the various sub-components of each of the components may also be considered components of the system. For example, particular software modules executed on any component of the system may also be considered components of the system. FIG. 45 illustrates a typical hardware configuration of a workstation in accordance with one embodiment having a central processing unit 4510, such as a microprocessor, and a number of other units interconnected via a system bus 4512.” See Figures 44-45]

a first computer code for implementing a centralized server having a shared database on a service provider computer that is remotely accessible by a plurality of external collaborating entities in a value chain of an enterprise over a network, wherein the database includes current value chain data for each of the plurality of external collaborating entities, and wherein at least a portion of the current value chain data of at least a first one of the plurality of external collaborating entities is shared, represents a single version of truth and not duplicated with at least a second one of the plurality of external collaborating entities and the shared data represents the most current state of the at least first and second external collaborating entities; [e.g. Notani 0009 recites: “The computer program product includes (i) a first computer code for allowing a first and second company in a value chain network to access to a shared database on a service provider computer over a network. A first plurality of fields in the shared database are uniquely associated with the first company, and a second plurality of fields in the shared database are uniquely associated with the second company.” Further; 0030 and 0036 recite: “An exemplary value chain network (or portion thereof) for an exemplary enterprise is shown in FIG. 1. The exemplary value chain 100 includes both external companies and/or entities, such as manufacturers 102 and distributors 104, as well as companies and/or entities that are internal to the enterprise, such as purchasing 106, sales and marketing 108, and accounting 110.”; “The master data 172 and transaction data 174 are represented once and shared with other companies and/or entities such that although each company and/or entity may have different views of the master data 172, as noted above, they share a single version of truth (SVOT) with respect to the value chain and the master data 172 and transaction data 174. Each company and/or entity is restricted to the value chain and the master data 172 and transaction data 174 by the company's and/or entity's allowed permissibility which may be predefined and/or configurable.” Additionally; 0078 recites: “Embodiments of the invention provide a system and method for managing a value chain that uses the most current, up-to-date data that is related to the value chain. The present invention provides an event-driven value chain management system.”]
a second computer code for determining consumer traffic at a restaurant in the value chain network; [e.g. Notani 0029 recites: “As items are purchased by consumers at C2's store 328, demand for such items propagates to C2's distribution center (DC) 326, then to C1's distribution center (DC) 324, then to C1's plant 322, and finally to C3's distribution center (DC) 321, as indicated by demand path 330, 332, 334 and 335.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the implementation and management of a value chain network including restaurants as disclosed by Hoffman with the SVOT not duplicated data and the consumer demand based on purchased items, representing consumer traffic of Notani in order to help optimize value chain execution by minimizing costs incurred by all participants in the chain while maintaining a 
a third computer code for determining demand for one or more menu items from the restaurant in the value chain network, wherein determining the demand for the one or more menu items utilizes the determined consumer traffic; [e.g. Hoffman [0318] recites: “FIG. 15 is a flowchart of a process 1530 for collecting data to forecast sales in a supply chain. Utilizing a network in operation 1532, data is received from a plurality of stores of a supply chain that relates to an amount of goods sold by the stores.” See at least figure 15. Further [0325] recites: “According to an illustrative embodiment of the present invention, a sales forecasting methodology is based on weekly menu item sales information. These sales forecast are all promotion centric, which is appropriate for this example, given that many businesses run promotions several weeks per year. The process begins with an analyst extracting appropriate comparative sales data based on the type of promotion.”]  2Application No.: 15/683,764Attorney Docket No. 1004-1014 Reply to Office Action of May 10, 2019 
a fourth computer code for determining demand for each of a plurality of raw product components associated with the one or more menu items from the restaurant in the value chain network, wherein determining the demand for each of the plurality of raw product components utilizes the determined demand for the one or more menu items; [e.g. Hoffman [0333] recites: “This menu item sales forecast is then translated into product requirements at the distributor and manufacturer/supplier level and communicated to the system.” Further [0338] recites: “Preferably, data collection and reporting is in a format that allows for derivation of product requirements to support forecasted menu item sales (i.e. how many boxes of hamburger patties are required based on menu item sales forecast).”]
a fifth computer code for receiving a request for an order containing the plurality of raw product components from the restaurant in the value chain network, the plurality of raw product components having different demand quantities; [e.g. Hoffman [0282] recites: “FIG. 5 is a flowchart of a process 530 for managing a supply chain utilizing a network. Data is received from a plurality of restaurants of a supply chain utilizing a network in operation 532. This data relates to the sale of goods by the restaurants. An electronic order form for ordering a plurality of goods is then generated based on the data in operation 534.” Further [0662-0663] recite: “FIG. 68 is a flowchart of a process 6830 for a catalog feature in a supply chain management framework. Data is collected utilizing a network in operation 6832 from a plurality of stores of a supply chain. A network-based interface is displayed in operation 6834 for allowing access to the data. An electronic order form is subsequently generated in operation 6836 based on the data utilizing the network-based interface for ordering goods from a distributor of the supply chain or a supplier of the supply chain if the goods are not distributed through a distributor. The network-based interface includes a virtual catalog to facilitate the generation of the electronic order form. In an aspect, the catalog displays a plurality of raw products from which the goods are produced. In such an aspect, the catalog may display a plurality of distributors from which the raw products can be ordered
a sixth computer code for searching for one or more suppliers having at least a portion of matching plurality of raw product components in the value chain network; [e.g. Hoffman [0662] recites: “In an aspect, the catalog displays a plurality of raw products from which the goods are produced. In such an aspect, the catalog may display a plurality of distributors from which the raw products can be ordered.”]
a seventh computer code for sourcing the order containing the matched one or more suppliers; [e.g. Hoffman [0257-0258] recite: “Supply chain participants may also include brand owners, point of sale outlets, point of sale outlet owners, a cooperative or consortium of point of sale outlet owners, distributors, or suppliers. Suppliers may supply one or more of finished goods, partially finished goods or raw materials. The supply chain management system of the present invention includes six system components which may be integrated independently, on a parallel path, but ultimately are able to electronically interface with each other. Typically, a supply chain may include retailers, distributors and suppliers or equivalents thereof.”]
an eighth computer code for creating and storing in the shared database a plan over one or more segments to affect a movement of the order containing the plurality of product components from a source location to a destination location, wherein the movement involves one or more carriers; [e.g. Hoffman [0291] recites: “The present invention makes critical performance information available to the Supply Chain system. The timeliness and level of detail of this information enable the supply chain coordinator to manage distributors and suppliers at standards prior art systems have been unable to achieve before. For example, timely performance information is provided against which Supply Chain management (coordinator) can take immediate action. Such performance information includes system inventory levels and movement, ordering activity, order fill rates, on-time deliveries, and product quality issues. Note that the supply chain coordinator may or may not hold an ownership interest in the other supply chain participants. Further, the supply chain coordinator does not need to be associated with the other participants in any way other than in relation to supply chain management.” Further Hoffman [0360] recites: “FIG. 24 is a flow diagram illustrating basic communication and product movement according to an illustrative embodiment of the present invention. As shown, orders and products move back and forth between suppliers 2402, distributors 2404, and restaurants 2406. Daily menu item sales data is sent from the restaurants to restaurant management 2408, where it is compiled and forwarded to the supply chain coordinator 2410. The distributor sends periodic gross purchased by restaurant and item number to the supply chain coordinator. The supply chain coordinator also receives periodic invoice level sales data from the supplier.” See at least Figure 24 and Figure 1A Data Warehouse]
a ninth computer code for managing handoffs between the restaurant, the one or more suppliers and the one or more carriers in order to ship the order containing the plurality of raw product components, [e.g. Hoffman [0271] recites: “Retailer-Distributor Electronic Interface establishes an electronic purchasing system and thus "electronic commerce" between POS outlets 104 and distributors /"direct" suppliers 106,108. This includes electronic order entry (via Web or BOH), order confirmation, product delivery/receiving, electronic invoicing, electronic wire payment transfers, data collection, and most important, contract compliance and distributor performance measurement, which assists in managing distributor performance.”]
wherein the unexpected changes or anomalies to the plan include increases and decreases to the planned demand for one or more menu items from the restaurant resulting in changes to the demand quantity of one or more of the plurality of raw product components; [e.g. Hoffman [0338] discloses data collection and reporting in a format that allows for derivation of product requirements to support forecasted menu item sales (i.e. how many boxes of hamburger patties are required based on menu item sales forecast).]
wherein the demand quantity of at least a first one of the plurality of raw product components is automatically decreased and the demand quantity of at least a second one of the plurality of raw product components is automatically increased to optimize the shipment load of the order during execution of the plan,  [e.g. Hoffman Figs. 129, 130, 131, 132; [1985] disclose a free on board (FOB) point associated with regions in which distribution centers reside; [1566] discloses a daily usage report that provides timely restaurant sales information based on actual restaurant sales to suppliers, supply chain coordinator and supply chain coordinator members, the report may also use menu item sales data collected daily from a sample of restaurants served by each distribution center and recipes for each menu item, to calculate the estimated usage of each inventory item provided by the supplier; usage may be calculated and presented at the distribution center level and totaled by FOB point;  [1714] discloses a process for determining supply parameters that may include volume, weight, fob, minimum 
Although Hoffman discloses the implementation, management and optimized execution of a value chain network, Hoffman does not specifically disclose detecting changes or anomalies to the value chain network plan or information related to date, time or location for the handoff. However, Notani discloses the following limitations:
wherein each handoff includes a date and time and a handoff location; [e.g. Notani [0068]; [0072-0073]; Tables 3-4 disclose delivery date, time and location.]
a tenth computer code for receiving and storing in the shared database unexpected changes or anomalies to the plan over one or more segments, [e.g. Notani [0087] recites: “Forecasts are adjusted based on received information. According to at least one embodiment of the present invention, a product-store-day forecast is adjusted by analyzing forecasting anomalies across a duster as well as the patterns of anomalies at a store within a configurable period of time. Stores or other retail entities may be organized into a group, known as a "cluster."”]
and an eleventh computer code for automatically optimizing execution of the plan based upon the demand for each od a plurality of raw product components upon receiving the unexpected changes or anomalies to the plan, [e.g. Notani [0088] recites: “According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and actual sales (i.e. demand) are analyzed in at least near real-time as the sales occur. According to other embodiments, this analysis occurs on a daily, weekly, bi-monthly, monthly or some other predefined or configured frequency. Based on this analysis, anomalies such as, without limitation, forecast deviations, overstocks, stock-outs, and the like may be detected.”]
and wherein automatically optimizing execution of the plan includes determining an optimized date and time and relocating the handoff locations for each of the handoffs based upon the demand for each of a plurality of raw product components. [e.g. Notani [0068]; Tables 3-4 disclose delivery date and time windows [0072-0073] disclose an order prioritization engine that reads orders, inventory on hand and demand forecast. The engine dynamically re-computes the order priority by ranking order line items based on projected lost sales potentially incurred if order is not received on the planned delivery date and an appointment scheduling engine that reads dock door shipping/receiving calendar shipping/receiving capacity and shipments. The engine schedules pickup/delivery appointment for shipments based on shipping/receiving calendar, shipping/receiving/receiving capacity and ship/delivery dates on the shipment. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the implementation and management of a value chain network including restaurants as disclosed by Hoffman with the changes and anomalies forecast and real-time analysis of Notani in order to help optimize value chain execution by minimizing costs incurred by all participants in the chain while maintaining a high level of customer service and maximizing profits (Notani [0005]) because the references are analogous since they both fall within 
Regarding claim 2, although Hoffman discloses the implementation, management and optimized execution of a value chain network, Hoffman does not specifically disclose the optimization instructions executed by one or more processors includes shared data representing a single version of the truth. However, Notani discloses the following limitations:
A computer program product embodied on a non- transitory computer readable medium for optimized execution in a value chain network, wherein the computer program is implemented by one or more processors executing processor instructions, the computer program product comprising: [e.g. Notani 0032 recites: “In one non-limiting embodiment, the companies and/or entities are linked via a network, such as without limitation the Internet, an Intranet or other communication network. The system includes one or more computers computers/servers 116, 118, and 120) with one or more processors and one or more computer readable storage mediums, such as without limitation a computer hard-drive, removable drive or memory. One or more computer programs (or engines) having executable instructions may be stored on the computer readable storage medium. For instance, the value chain management program allows the various entities of the value chain 100 to collaborate with one another and with the enterprise.”] 
a first computer code for implementing a centralized server having a shared database on a service provider computer that is remotely accessible by a plurality of external collaborating entities in a value chain of an enterprise over a network, wherein the database includes current value  chain data for each of the plurality of external collaborating entities, and wherein at least a portion of the current value chain data of at least a first one of the plurality of external collaborating entities is shared, represents a single version of truth and not duplicated with at least a second one of the plurality of external collaborating entities and the shared data represents the most current state of the at least first and second external collaborating entities; [e.g. Notani [0009] recites: “The computer program product includes (i) a first computer code for allowing a first and second company in a value chain network to access to a shared database on a service provider computer over a network. A first plurality of fields in the shared database are uniquely associated with the first company, and a second plurality of fields in the shared database are uniquely associated with the second company.” Further; 0030 and 0036 recite: “An exemplary value chain network (or portion thereof) for an exemplary enterprise is shown in FIG. 1. The exemplary value chain 100 includes both external companies and/or entities, such as manufacturers 102 and distributors 104, as well as companies and/or entities that are internal to the enterprise, such as purchasing 106, sales and marketing 108, and accounting 110.”; “The master data 172 and transaction data 174 are represented once and shared with other companies and/or entities such that although each company and/or entity may have different views of the master data 172, as noted above, they share a single version of truth (SVOT) with respect to the value chain and the master data 172 and transaction data 174. Each company and/or entity is restricted to the value chain and the master data 172 and transaction data 174 by the company's and/or entity's allowed permissibility which may be predefined and/or configurable.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the implementation and management of a value chain network as disclosed by Hoffman with the instructions executed by one or more processors to share data  representing SVOT and not duplicated data of Notani in order to help optimize value chain execution by minimizing costs incurred by all participants in the chain while maintaining a high level of customer service and maximizing profits (Notani [0005]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
a second computer code for receiving a request for an order for goods or services from a first company in the value chain network; [e.g. Hoffman [0271] recites: “Retailer-Distributor Electronic Interface establishes an electronic purchasing system and thus "electronic commerce" between POS outlets 104 and distributors /"direct" suppliers 106,108. This includes electronic order entry (via Web or BOH), order confirmation, product delivery/receiving, electronic invoicing, electronic wire payment transfers, data collection, and most important, contract compliance and distributor performance measurement, which assists in managing distributor performance.”]
a third computer code for searching for one or more second companies having matching goods in the value chain network; [e.g. Hoffman [0662] recites: “In an aspect, the catalog displays a plurality of raw products from which the goods are produced. In such an aspect, the catalog may display a plurality of distributors from which the raw products can be ordered.”]
a fourth computer code for sourcing the matched one or more second companies; [e.g. Hoffman [0257-0258] recites: “Supply chain participants may also include brand owners, point of sale outlets, point of sale outlet owners, a cooperative or consortium of point of sale outlet owners, distributors, or suppliers. Suppliers may supply one or more of finished goods, partially finished goods or raw materials. The supply chain management system of the present invention includes six system components which may be integrated independently, on a parallel path, but ultimately are able to electronically interface with each other. Typically, a supply chain may include retailers, distributors and suppliers or equivalents thereof.”]
a fifth computer code for creating and storing in the shared database a plan over one or more segments to affect a movement of the goods from a source location to a destination location, wherein the movement involves one or more third companies; [e.g. Hoffman [0291] recites: “The present invention makes critical performance information available to the Supply Chain system. The timeliness and level of detail of this information enable the supply chain coordinator to manage distributors and suppliers at standards prior art systems have been unable to achieve before. For example, timely performance information is provided against which Supply Chain management (coordinator) can take immediate action. Such performance information includes system inventory levels and movement, ordering activity, order fill rates, on-time deliveries, and product quality issues. Note that the supply chain coordinator may or may not hold an ownership interest in the other supply chain participants. Further, the supply chain coordinator does not need to be associated with the other participants in any way other than in relation to supply chain management.” Further Hoffman [0360] recites: “FIG. 24 is a flow diagram illustrating basic communication and product movement according to an illustrative embodiment of the present invention. As shown, orders and products move back and forth between suppliers 2402, distributors 2404, and restaurants 2406. Daily menu item sales data is sent from the restaurants to restaurant management 2408, where it is compiled and forwarded to the supply chain coordinator 2410. The distributor sends periodic gross purchased by restaurant and item number to the supply chain coordinator. The supply chain coordinator also receives periodic invoice level sales data from the supplier.” See at least Figure 1A Data Warehouse and Figure 24]
a sixth computer code for managing handoffs between the relevant first, second and third companies in order to ship the goods; [e.g. Hoffman [0271] recites: “Retailer-Distributor Electronic Interface establishes an electronic purchasing system and thus "electronic commerce" between POS outlets 104 and distributors /"direct" suppliers 106,108. This includes electronic order entry (via Web or BOH), order confirmation, product delivery/receiving, electronic invoicing, electronic wire payment transfers, data collection, and most important, contract compliance and distributor performance measurement, which assists in managing distributor performance.”]
a seventh computer code for determining a plurality of demand quantities for the goods from the first company in the value chain network; [e.g. Hoffman [0318] recites: FIG. 15 is a flowchart of a process 1530 for collecting data to forecast sales in a supply chain. Utilizing a network in operation 1532, data is received from a plurality of stores of a supply chain that relates to an amount of goods sold by the stores.” See at least figure 15. Further [0325] recites: “According to an illustrative embodiment of the present invention, a sales forecasting methodology is based on weekly menu item sales information. These sales forecast are all promotion centric, which is appropriate for this example, given that many businesses run promotions several weeks per year. The process begins with an analyst extracting appropriate comparative sales data based on the type of promotion.”]  Attorney Docket No. 1004-1014 PATENT   4Application No.: 15/683,764Attorney Docket No. 1004-1014 Reply to Office Action of May 10, 2019 
wherein the demand quantity of at least a first one of the goods is automatically decreased and the demand quantity of at least a second one of the goods is automatically decreased and the demand quantity of at least a second one of the goods is automatically increased to optimize the shipment load of the order during execution of the plan. [e.g. Hoffman Figs. 129, 130, 131, 132; [1985] disclose a free on board (FOB) point associated with regions in which distribution centers reside; [1566] discloses a daily usage report that provides timely restaurant sales information based on actual restaurant sales to suppliers, supply chain coordinator and supply chain coordinator members, the report may also use menu item sales data collected daily from a sample of restaurants served by each distribution center and recipes for each menu item, to calculate the estimated usage of each inventory item provided by the supplier; usage may be calculated and presented at the distribution center level and totaled by FOB point;  [1714] discloses a process for determining supply parameters that 
Although Hoffman discloses the implementation, management and optimized execution of a value chain network, Hoffman does not specifically disclose detecting changes or anomalies to the value chain network plan or information related to date, time or location for the handoff. However, Notani discloses the following limitations:
wherein each handoff includes a date and time and a handoff location; [e.g. Notani [0068]; [0072-0073]; Tables 3-4 disclose delivery date, time and location.]
an eighth computer code for receiving and storing in the shared database unexpected changes or anomalies to the plan over one or more segments, wherein the unexpected changes or anomalies to the plan include increases and decreases to the demand quantities for the goods; [e.g. Notani 0087 recites: “Forecasts are adjusted based on received information. According to at least one embodiment of the present invention, a product-store-day forecast is adjusted by analyzing forecasting anomalies across a duster as well as the patterns of anomalies at a store within a configurable period of time. Stores or other retail entities may be organized into a group, known as a "cluster."” [0006] discloses the unexpected events referred to as exceptions may be an increase or decrease in inventory levels and customer demand.]
and a ninth computer code for automatically optimizing execution of the plan based upon the demand for each od a plurality of raw product components upon receiving the unexpected changes or anomalies to the plan, [e.g. Notani [0088] recites: “According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and actual sales (i.e. demand) are analyzed in at least near real-time as the sales occur. According to other embodiments, this analysis occurs on a daily, weekly, bi-monthly, monthly or some other predefined or configured frequency. Based on this analysis, anomalies such as, without limitation, forecast deviations, overstocks, stock-outs, and the like may be detected.”] 
and wherein automatically optimizing execution of the plan includes determining an optimized date and time and relocating the handoff locations for each of the handoffs based upon the demand for each of a plurality of raw product components. [e.g. Notani [0068]; Tables 3-4 disclose delivery date and time windows [0072-0073] disclose an order prioritization engine that reads orders, inventory on hand and demand forecast. The engine dynamically re-computes the order priority by ranking order line items based on projected lost sales potentially incurred if order is not received on the planned delivery date and an appointment scheduling engine that reads dock door shipping/receiving calendar shipping/receiving capacity and shipments. The engine schedules pickup/delivery appointment for shipments based on shipping/receiving calendar, shipping/receiving/receiving capacity and ship/delivery dates on the shipment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the implementation and management of a value chain network including restaurants as disclosed by Hoffman with the changes and anomalies forecast and real-time analysis of Notani in order to help optimize value chain execution by minimizing costs incurred by all 
Regarding claim 3, although Hoffman discloses the implementation, management and optimized execution of a value chain network, Hoffman does not specifically disclose the computer is a cloud computer. However, Notani discloses the following limitations:
The computer program product of claim 2, wherein the service provider computer is a cloud computer. [e.g. Notani [0033] recites: “According to at least one embodiment as shown in FIG. 4, the one or more databases 170 include, without limitation, master data 172 and transaction data 174. The databases 170 are maintained by a service provider, such as One Network, for multiple companies and/or entities typically on a single server or several tightly coupled interconnected servers all under the control of the service provider. The companies and/or entities access the computational resources of the service provider, including without limitation databases 170, via a computer network, such as the Internet. This type of arrangement is often referred to as "cloud computing" in that substantially all of the computational resources and databases associated with the value chain network 100 is maintained by the service provider which is represented in FIG. 1 as value chain management system 114.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the implementation and management of a value chain network as disclosed by Hoffman with the cloud computing system of Notani in order to help each company and/ or 
Regarding claim 4, Hoffman discloses:
The computer program product of claim 2, wherein the one or more second companies are suppliers of the goods. [e.g. Hoffman [0257] recites: “Supply chain participants may also include brand owners, point of sale outlets, point of sale outlet owners, a cooperative or consortium of point of sale outlet owners, distributors, or suppliers. Suppliers may supply one or more of finished goods, partially finished goods or raw materials.”]  
Regarding claim 5, although Hoffman discloses the implementation, management and optimized execution of a value chain network, Hoffman does not specifically disclose the company in the value chain network being a customer. However, Notani discloses the following limitations:
The computer program product of claim 2, wherein the first company is a customer. [e.g. Notani [0030] recites: “An exemplary value chain network (or portion thereof) for an exemplary enterprise is shown in FIG. 1. The exemplary value chain 100 includes both external companies and/or entities, such as manufacturers 102 and distributors 104, as well as companies and/or entities that are internal to the enterprise, such as purchasing 106, sales and marketing 108, and accounting 110. The companies and/or entities may also include, without limitation, retailers, raw material suppliers or other suppliers, customers, and the like. These internal and external companies and/or entities collaborate and share information with one another to provide value to each other and to the enterprise in various ways that are well-known and need not be described here.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the implementation and management of a value chain network as disclosed by Hoffman with the value chain including both internal and external companies/entities such as customers of Notani in order to help in order to help optimize value chain execution by minimizing costs incurred by all participants in the chain while maintaining a high level of customer service and maximizing profits (Notani [0005]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 6, Hoffman discloses:
The computer program product of claim 2, wherein the computer program product further comprises a tenth computer code for providing visibility of the current state of the order to the relevant first, second and third companies over the value chain network. [e.g. Hoffman [0340] recites: “Many of the benefits from "Integrated Supply Chain Management" are derived from the ability to deliver useful information for planning and operational purposes. The coordinator of the supply chain is given the information required to further optimize and decrease supply chain costs, especially for promotion management and risk management.” Further [1462] recites: “The second part of this development effort includes building online visibility to the events captured for a group's administrator. This function gives the distributed community administrators the tracking capabilities they have asked for. These online views and reports should allow a group admin to see activities, both application access related and perhaps even user actions within an application (depending on what the third party ASP applications can provide).”]   
Regarding claim 7, Hoffman discloses:
The computer program product of claim 2, wherein the computer program product further comprises a tenth computer code for determining whether there is available supply or demand for the order. [e.g. Hoffman [0406] recites: “Another advantage provided is that the supply chain manager can direct supplier to buy raw materials at a particular price based on supply and demand information gathered by the supply chain management system.”] 
Regarding claim 8, Hoffman discloses:
The computer program product of claim 2, wherein the order includes one or more financial transactions, and wherein the computer program product further comprises a ninth computer code for providing initiation and confirmation of the one or more financial transactions. [e.g. Hoffman [0271] recites: “Retailer-Distributor Electronic Interface establishes an electronic purchasing system and thus "electronic commerce" between POS outlets 104 and distributors /"direct" suppliers 106,108. This includes electronic order entry (via Web or BOH), order confirmation, product delivery/receiving, electronic invoicing, electronic wire payment transfers, data collection, and most important, contract compliance and distributor performance measurement, which assists in managing distributor performance.”] 

A system for optimized execution in a value chain network, the system comprising: a plurality of remote computers; [e.g. Hoffman [0412] recites: “FIG. 44 illustrates an exemplary system 4400 with a plurality of components 4402 in accordance with one embodiment of the present invention. As shown, such components include a network 4404 which take any form including, but not limited to a local area network, a wide area network such as the Internet, and a wireless network 4405. Coupled to the network 4404 is a plurality of computers which may take the form of desktop computers 4406, lap-top computers 4408, hand-held computers 4410 (including wireless devices 4412 such as wireless PDA's or mobile phones), or any other type of computing hardware/software.” See at least Figure 44]
a central server; [e.g. Hoffman [0412] recites: “As an option, the various computers may be connected to the network 4404 by way of a server 4414 which may be equipped with a firewall for security purposes. It should be noted that any other type of hardware or software may be included in the system and be considered a component thereof.”] Attorney Docket No. 1004-1014 PATENT
a network interface in communication with the central server and the plurality of remote computers over a network, the network interface being configured to receive one or more transactions via the network, [e.g. Hoffman [0732] recites: “For each of the logging methods described, there is also the issue of securing the path between the device generating the log and actual logging device (i.e., the file server, tape/CD-ROM drive, printer). If that path is compromised, logging can be stopped. In an ideal world, the logging device would be directly attached by a single, simple, point-to-point cable. Since that is usually impractical, the path may pass through the minimum number of networks and routers.” (See at least figure 1B and related text)]
Although Hoffman discloses the implementation, management and optimized execution of a value chain network including handling raw product components used by a restaurant in a value chain network, Hoffman does not specifically disclose the shared data representing a single version of the truth (SVOT) or determining consumer traffic. However, Notani discloses the following limitations:
a shared database in communication with the central server that is remotely accessible by a plurality of external collaborating entities in a value chain of an enterprise over a network, wherein the database includes current value chain data for each of the plurality of external collaborating entities, and wherein at least a portion of the current value chain data of at least a first one of the plurality of external collaborating entities is shared, represents a single version of truth and not duplicated with at least a second one of the plurality of external collaborating entities and the shared data represents the most current state of the at least first and second external collaborating entities; [e.g. Notani [0009] recites: “The computer program product includes (i) a first computer code for allowing a first and second company in a value chain network to access to a shared database on a service provider computer over a network. A first plurality of fields in the shared database are uniquely associated with the first company, and a second plurality of fields in the shared database are uniquely associated with the second company.” Further; 0030 and 0036 recite: “An exemplary value chain network (or portion thereof) for an exemplary enterprise is shown in FIG. 1. The exemplary value chain 100 includes both external companies and/or entities, such as manufacturers 102 and distributors 104, as well as companies and/or entities that are internal to the enterprise, such as purchasing 106, sales and marketing 108, and accounting 110.”; “The master data 172 and transaction data 174 are represented once and shared with other companies and/or entities such that although each company and/or entity may have different views of the master data 172, as noted above, they share a single version of truth (SVOT) with respect to the value chain and the master data 172 and transaction data 174. Each company and/or entity is restricted to the value chain and the master data 172 and transaction data 174 by the company's and/or entity's allowed permissibility which may be predefined and/or configurable.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the implementation and management of a value chain network including restaurants as disclosed by Hoffman with the SVOT not duplicated data in order to help optimize value chain execution by minimizing costs incurred by all participants in the chain while maintaining a high level of customer service and maximizing profits (Notani [0005]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
wherein the central server is configured to: receive a request for an order for goods or services from a first company in the value chain network; [e.g. Hoffman [0271] recites: “Retailer-Distributor Electronic Interface establishes an electronic purchasing system and thus "electronic commerce" between POS outlets 104 and distributors /"direct" suppliers 106,108. This includes electronic order entry (via Web or BOH), order confirmation, product delivery/receiving, electronic invoicing, electronic wire payment transfers, data collection, and most important, contract compliance and distributor performance measurement, which assists in managing distributor performance.”]
search for one or more second companies having matching goods or services in the value chain network; [e.g. Hoffman [0662] recites: “In an aspect, the catalog displays a plurality of raw products from which the goods are produced. In such an aspect, the catalog may display a plurality of distributors from which the raw products can be ordered.”]
source the matched one or more second companies; [e.g. Hoffman [0257-0258] recites: “Supply chain participants may also include brand owners, point of sale outlets, point of sale outlet owners, a cooperative or consortium of point of sale outlet owners, distributors, or suppliers. Suppliers may supply one or more of finished goods, partially finished goods or raw materials. The supply chain management system of the present invention includes six system components which may be integrated independently, on a parallel path, but ultimately are able to electronically interface with each other. Typically, a supply chain may include retailers, distributors and suppliers or equivalents thereof.”]
create and store in the shared database a plan over one or more segments to affect a movement of the goods from a source location to a destination location, wherein the movement involves one or more third companies; [e.g. Hoffman [0291] recites: “The present invention makes critical performance information available to the Supply Chain system. The timeliness and level of detail of this information enable the supply chain coordinator to manage distributors and suppliers at standards prior art systems have been unable to achieve before. For example, timely performance information is provided against which Supply Chain management (coordinator) can take immediate action. Such performance information includes system inventory levels and movement, ordering activity, order fill rates, on-time deliveries, and product quality issues. Note that the supply chain coordinator may or may not hold an ownership interest in the other supply chain participants. Further, the supply chain coordinator does not need to be associated with the other participants in any way other than in relation to supply chain management.” Further Hoffman [0360] recites: “FIG. 24 is a flow diagram illustrating basic communication and product movement according to an illustrative embodiment of the present invention. As shown, orders and products move back and forth between suppliers 2402, distributors 2404, and restaurants 2406. Daily menu item sales data is sent from the restaurants to restaurant management 2408, where it is compiled and forwarded to the supply chain coordinator 2410. The distributor sends periodic gross purchased by restaurant and item number to the supply chain coordinator. The supply chain coordinator also receives periodic invoice level sales data from the supplier.” See at least Figure 1A Data Warehouse and Figure 24]
manage handoffs between the relevant first, second and third companies in order to ship the goods; [e.g. Hoffman [0271] recites: “Retailer-Distributor Electronic Interface establishes an electronic purchasing system and thus "electronic commerce" between POS outlets 104 and distributors /"direct" suppliers 106,108. This includes electronic order entry (via Web or BOH), order confirmation, product delivery/receiving, electronic invoicing, electronic wire payment transfers, data collection, and most important, contract compliance and distributor performance measurement, which assists in managing distributor performance.”]
determine a plurality of demand quantities for the goods from the first company in the value chain network; [e.g. Hoffman [0318] recites: “FIG. 15 is a flowchart of a process 1530 for collecting data to forecast sales in a supply chain. Utilizing a network in operation 1532, data is received from a plurality of stores of a supply chain that relates to an amount of goods sold by the stores.” See at least figure 15. Further [0325] recites: “According to an illustrative embodiment of the present invention, a sales forecasting methodology is based on weekly menu item sales information. These sales forecast are all promotion centric, which is appropriate for this example, given that many businesses run promotions several weeks per year. The process begins with an analyst extracting appropriate comparative sales data based on the type of promotion.”]  
wherein the demand quantity of at least a first one of the goods is automatically decreased and the demand quantity of at least a second one of the goods is automatically increased to optimize the shipment load of the order during execution of the plan. [e.g. Hoffman Figs. 129, 130, 131, 132; [1985] disclose a free on board (FOB) point associated with regions in which distribution centers reside; [1566] discloses a daily usage report that provides timely restaurant sales information based on actual restaurant sales to suppliers, supply chain coordinator and supply chain coordinator members, the report may also use menu item sales data collected daily from a sample of restaurants served by each distribution center and recipes for each menu item, to 
Although Hoffman discloses the implementation, management and optimized execution of a value chain network, Hoffman does not specifically disclose detecting changes or anomalies to the value chain network plan or information related to date, time or location for the handoff. However, Notani discloses the following limitations:
wherein each handoff includes a date and time and a handoff location; [e.g. Notani [0068]; [0072-0073]; Tables 3-4 disclose delivery date, time and location.]
receive and store in the shared database unexpected changes or anomalies to the plan over one or more segments, wherein the unexpected changes or anomalies to the plan include increases and decreases to the demand quantities for the goods; [e.g. Notani [0087] recites: “Forecasts are adjusted based on received information. According to at least one embodiment of the present invention, a product-store-day forecast is adjusted by analyzing forecasting anomalies across a duster as well as the patterns of anomalies at a store within a configurable period of time. Stores or other retail entities may be organized into a group, known as a "cluster."” [0006] discloses the unexpected 
and automatically optimize execution of the plan upon receiving the unexpected changes or anomalies to the plan based upon the demand for each of a plurality of raw product components [e.g. Notani [0088] recites: “According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and actual sales (i.e. demand) are analyzed in at least near real-time as the sales occur. According to other embodiments, this analysis occurs on a daily, weekly, bi-monthly, monthly or some other predefined or configured frequency. Based on this analysis, anomalies such as, without limitation, forecast deviations, overstocks, stock-outs, and the like may be detected.”]   
and wherein automatically optimizing execution of the plan includes determining an optimized date and time and relocating the handoff locations for each of the handoffs based upon the demand for each of a plurality of raw product components. [e.g. Notani [0068]; Tables 3-4 disclose delivery date and time windows [0072-0073] disclose an order prioritization engine that reads orders, inventory on hand and demand forecast. The engine dynamically re-computes the order priority by ranking order line items based on projected lost sales potentially incurred if order is not received on the planned delivery date and an appointment scheduling engine that reads dock door shipping/receiving calendar shipping/receiving capacity and shipments. The engine schedules pickup/delivery appointment for shipments based on shipping/receiving calendar, shipping/receiving/receiving capacity and ship/delivery dates on the shipment.

Regarding claim 10, Hoffman discloses:
The computer program product of claim 1, wherein the first one and second one of the plurality of raw product components are selected for respective decrease and increase in demand quantities based on a customer provided priority. [e.g. Hoffman [0339] discloses providing feedback on forecasting relating to the sale of goods in a store; forecasting is done based on real-time data relating to amount of goods sold by the store and real-time data compared against forecasting. [1281] discloses outlining the requirements of the supply chain management and finalizing coordination through prioritization and solution decisions. [1674] discloses supply chain management focused on business priorities.]
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2017/0372335 (Kozloski et al.) discloses systems and methods for restaurant management.
US Pub. No. 2017/0103409 (Strasser) discloses systems and methods for managing and presenting supply-chain data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683